Oaxu-ioon, J.,
delivered the opinion of the court.
In this case the husband, before his marriage, acquired his claim of title in actual fraud of appellees, and afterward married and conveyed the land to his wife, and died. If living, and if he had not conveyed it, he could not hold it against those whom he had defrauded. Neither can his wife. Public policy forbids. It is said with great force and clearness by Judge Cooper, in Robinson v. Lewis, 68 Miss., on page 11 (8 So., 259; 10 L. R. A., 101; 24 Am. St. Eep., 254), that: “If the rule which prevents one spouse from securing a title where the other is disqualified, rests only upon a supposed privity of estate between them, it might well be argued that our statutes upon the subject have destroyed its foundation. But the rule is founded upon considerations of public policy, and conclusively imputes to the one, as derived from the other, knowledge of those facts, the existence of which precludes the other from action. The opportunities that would be afforded for fraudulent practices would be so numerous, and the difficulty *125of exposing them so great, that courts apply the doctrine of estoppel to both, and thus close the door that offers the temptation.” Neither can enjoy the fruits of the fraud of the other, nor strengthen the rotten claim by the tax title exhibited in this record. No more than the husband could, can the wife, by cross bill, claim back the pitiful sum he paid to the widow and orphans, because he paid it in attempted obscuration of his fraud. Ricketts v. Jolliff, 62 Miss., 440; McLean v. Letchford, 60 Miss., 169.
Having settled the principles on the interlocutory appeal, the case is affirmed, and remanded for procedure on the lines of the chancellor’s decree.